Citation Nr: 1528824	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  14-05 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for a back disorder.  

2.  Entitlement to service connection for a back disorder.  

3.  Entitlement to service connection for a right knee disorder, to include as secondary to service-connected residuals of a left knee injury.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from January 1970 to January 1975 and from May 1985 to January 2000.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Waco, Texas.  

The RO initially addressed the issue of service connection for a back disorder on the basis of whether new and material evidence had been received.  The RO subsequently reopened the claim and addressed the issue on a de novo basis.  Regardless of the RO's actions, the Board is required to determine if there was new and material evidence received.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  Accordingly, the Board will address the issue of whether new and material evidence has been received to reopen the claim of service connection for a back disorder.

The newly reopened claim of service connection for a back disorder and the issue of service connection for a right knee disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center in Washington., DC.  


FINDINGS OF FACT

1.  The RO denied service connection for a back disorder in July 2002.  The Veteran was notified of the decision that same month and did not appeal nor was any evidence received which would have allowed the claim to remain open; thus, the decision became final. 

2.  Evidence received since the denial of service connection for a back disorder in July 2002, raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

1.  The July 2002 rating determination denying service connection for a back disorder became final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

2.  New and material evidence sufficient to reopen the claim of entitlement to service connection for a back disorder has been received.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

As it relates to the claim of whether new and material evidence has been received to reopen the previously denied claim of service connection for a back disorder, the VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision on this claim, further assistance is not required to substantiate that element of the claim.


New and Material Evidence to Reopen

Prior unappealed rating decisions may not be reopened absent the submission of new and material evidence warranting revision of the previous decision.  38 U.S.C.A § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).  "New" evidence means evidence "not previously submitted to agency decisionmakers."  38 C.F.R. § 3.156(a) (2014).  "Material" evidence means "evidence that, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim."  Id. 

The Court has elaborated that material evidence is: (1) evidence on an element where the claimant initially failed to submit any competent evidence; (2) evidence on an element where the previously submitted evidence was found to be insufficient; (3) evidence on an element where the appellant did not have to submit evidence until a decision of the Secretary determined that an evidentiary presumption had been rebutted; or (4) some combination or variation of the above three situations.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In order to be "new and material" evidence, the evidence must not be cumulative or redundant, and "must raise a reasonable possibility of substantiating the claim," which has been found to be enabling, not preclusive.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

Further, RO decisions become final "only after the period for appeal has run," and "[a]ny interim submissions before finality must be considered by the VA as part of the original claim."  Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  If new and material evidence is received within one year after the date of mailing of an RO decision, it may be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period that prevents an initial determination from becoming final."  King v. Shinseki, 23 Vet. App. 464, 466-67 (2010). 

When VA fails to consider new and material evidence submitted within the one-year appeal period pursuant to § 3.156(b), and that evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009); see also Buie v. Shinseki, 24 Vet. App. 242, 252 (2011) (remanding for the Board to consider the application of 38 C.F.R. § 3.156(b) and whether the regional office correctly viewed the statements in question "as new claims"). 

In Buie, the Court explained that, when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b).  Id.

In July 2002, the RO denied service connection for a back disorder.  In denying service connection, the RO indicated that although the Veteran's service medical records showed that he had a complaint of a back sprain on December 1, 1970, the diagnosis was myalgia and there were no further complaints of treatment.  The RO further indicated that treatment records from Dr. R., the Veteran's private physician, included x-rays findings showing no fractures or spondylolisthesis with normal findings.  The RO also noted that the Veteran had full range of motion and his straight leg test was normal.  The RO observed that the VA examiner diagnosed the Veteran as having low back pain but pain was a symptom and not considered a disability.   

The Veteran was notified of the denial later that month and did not appeal nor was evidence received within the one year period which would have allowed the claim to remain open.  Thus, the decision became final.  

Evidence available at the time of the prior denial included the Veteran's service treatment records, statements from the Veteran as to his belief that his back disorder was related to his period of service, private treatment records, and the results of a VA examination.  

Evidence added to the record subsequent to the July 2002 denial includes VA and private treatment records containing diagnoses of various low back disorders; statements from the Veteran indicating his belief that his back disorder is either related to his period of service or is caused or aggravated by his service-connected left knee disorder; and the results of a July 2011 VA examination.  

The VA and private treatment records added to the claims folder reveal that the Veteran has been diagnosed with degenerative disc disease; sciatic neuralgia; lumbar sprain; spinal stenosis; and grade I spondylolisthesis.  Also added to the record is a September 2010 operative report, wherein it is noted that the Veteran underwent a decompressive lumbar laminectomy and lumbar spine fusion in September 2010.  

Also added to the record are the results of a July 2011 VA examination, wherein the Veteran was diagnosed as having degenerative joint disease of the lumbar spine with decompression and surgical fusion.  Following examination, the examiner indicated that the Veteran's current back condition was less likely than not related to service.  The examiner noted that he did not have radicular symptoms in service.  He further reported that after service, with years of manual labor and aging, the Veteran developed bilateral lumbar radiculopathy necessitating decompression surgery with fusion.  He stated that there was no indication that there was any radiculopathy in service.  

In his December 2012 notice of disagreement, the Veteran indicated that his service-connected left knee disorder compensation could lead to expedited back pain.  He also noted that he did receive treatment for his back while in the Coast Guard.  

The basis for the prior denial was that the Veteran did not have a low back disorder.  Evidence added to the record since the prior denial demonstrates that the Veteran has been diagnosed with several back disorders, including degenerative disc disease.  Furthermore, a review of the records reveals that the Veteran was treated for a low back disorder on several occasions during his period of Coast Guard service and that he reported having had back problems at the time of his September 1999 report of medical history.  Moreover, the Veteran has also raised the issue of secondary service connection for a low back disorder resulting from his service-connected left knee disorder.  This is a new theory for service connection not previously addressed by the RO.  

The basis for the prior denial was that the Veteran did not have a low back disorder.  The added evidence, in the form of both private and VA treatment records, contains diagnoses of low back disorders.  Moreover, the Veteran has raised the issue of service connection for a back disorder as secondary to his service-connected left knee disorder.  The newly received evidence relates to previously unestablished elements of the claim of a current disability and a possible link between the current disability and service, to include by way of a service-connected disability, and provides a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The reopened claim will be addressed in the remand portion of this decision.  


ORDER

New and material evidence having been received, the appeal to reopen service connection for a back disorder is granted.


REMAND

As it relates to the reopened claim of service connection for a low back disorder, the Veteran has raised the issue of service connection for a back disorder as secondary to his service-connected left knee disorder.  Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, at 448 (1995) (holding that service connection on a secondary basis requires evidence sufficient to show that the current disability was caused or aggravated by a service-connected disability).  To establish secondary service connection, the law states that there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between a service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  In light of the above, the Veteran should be afforded a VA examination to determine the nature and etiology of any current back disorder and its relationship, if any, to his period of service and/or his service-connected left knee disorder.  

As it relates to the claim of service connection for a right knee disorder, to include as secondary to the service-connected left knee disorder, the Veteran was afforded a VA examination in July 2011.  Following examination, a diagnosis of degenerative joint disease of the right knee was rendered.  The examiner indicated that the right knee was not secondary to the left knee.  He stated that there was nothing in the medical literature to indicate that one knee joint caused degeneration of the other.  He noted that the reasons for the degeneration included obesity and a long history of manual labor.  

In a March 2014 addendum report, the VA examiner indicated that the Veteran's right knee degenerative joint disease was less likely than not aggravated beyond its natural progression by the service-connected left knee disability.  He then stated that the claimed condition, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury, or illness.  

The examiner indicated that the orthopedic literature did not support such a claim and that injury to a weight-bearing joint (in this case the left knee) protected all other weightbearing joints by greatly decreasing the overall activity level.  He noted long marches with gear, recreational sports, and long runs were eliminated, thus protecting all weight-bearing joints.  

While the July 2011 VA examiner has rendered several opinions, the most recent VA examination report makes reference to the right knee disorder as having existed prior to service.  The record does not demonstrate that the Veteran had any preexisting injury to his right knee when entering service.  Furthermore, while the examiner made several references to medical literature not supporting a secondary claim, there was no actual medical literature referenced in the reports.  Where the Board makes a decision based on an examination report that does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain and associate with the record copies of all treatment records of the Veteran from the VA Texas Healthcare System from January 2014 to the present.

2.  Schedule the Veteran for the appropriate VA examination by a VA physician to assist in determining the nature and etiology of any current low back and right knee disorder.  The entire record should be made available to the examiner in conjunction with the examination and the examiner should note such review in his/her report.  All necessary tests should be performed.  The examiner is requested to offer the following opinions:

As to the claimed right knee disorder:  (a)  Is it at least as likely as not (50 percent probability or greater) that any current right knee disorder, if found, had its onset in service?

(b)  If not, is it as likely as not (50 percent probability or greater) that any current right knee disorder is caused by the service-connected left knee disorder?

(c)  If not, is it at least as likely as not (50 percent probability or greater) that any current right knee disorder is aggravated (permanently worsened) by the service-connected left knee disorder?  If aggravation is found, to the extent that is possible, the examiner is requested to provide an opinion as to approximate baseline level of severity of the nonservice-connected disorder before the onset of aggravation.

As to the claimed back disorder:  (a) Is it at least as likely as not (50 percent probability or greater) that any current low back disorder, if found, had its onset in service or is otherwise related to the Veteran's service.  The examiner should consider and comment on the notations of back complaints and findings in service?

(b)  If not, is it as likely as not (50 percent probability or greater) that any current low back disorder is caused by the service-connected left knee disorder?

(c)  If not, is it at least as likely as not (50 percent probability or greater) that any current low back disorder is aggravated (permanently worsened) by the service-connected left knee disorder?  If aggravation is found, to the extent that is possible, the examiner is requested to provide an opinion as to approximate baseline level of severity of the nonservice-connected disorder before the onset of aggravation.

Complete detailed rationale is requested for any opinion that is rendered.  

3.  Review the claims file.  If any development is incomplete, including if the examination report does not contain sufficient information to respond to the questions posed, take corrective action before readjudication.  See Stegall v. West, 11 Vet. App. 268 (1998). 

4.  After undertaking any other development deemed appropriate, the AMC/RO should readjudicate the remaining claims on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


